Case 1:20-cr-00470-PKC Document 30 Filed 03/11/21 Page 1of1
Case 1:20-cr-00470-PKC Document 29 Filed 03/11/21 Page 1of1

George Robert Goltzer
Attorney At Law
152 West 57" Street
8" Floor
New York, NY 10019
Ying Stafford Tel. (212) 608-1260
Associate Counsel Fax (1646) 430-8944

Cell: (917) 553-6704
ergoltzer@gmail.com

March 11, 2021

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Via ECF

Hon. Kevin P. Castel K

Re: United States v. Kenneth Wynder, 20

 

Dear Judge Castel:

Please accept this letter as an application, on behalf of Kenneth Wynder, for whom I have
been appointed, for an order permitting him to travel to the District of Virginia between March 20,
and March 24, 2021 for social reasons, where he will stay at the Residence Inn, 60 Town Center

Boulevard, Fredericksburg, VA. /

The government consents to this application, by Assistant U.S. Attorney David Lewis. If this
is agreeable, may I impose upon Your Honor to “so order” this letter and have Chambers publish it
via ECF. Thank you for your consideration. I remain

Respectfully,

S/GRGoltzer
George R. Goltzer

All parties via ECF

GRG/ms

 
